             Case: 2:19-cr-00066-ALM Doc #: 1 Filed: 11/19/18 Page: 1 of 5 PAGEID #: 1

AO 91 (Kcv 11/11) Criminal Complaint


                                    United States District Court
                                                                 for the

                                                    Southern District of Ohio


                  United States of America
                              V.

                                                                           CaseNo. P-                      J-
                Ricky Lee Harris Germany
                     2192 Agler Road
                   Columbus, OH 43224

                         Di:fciulim((s)


                                               CRIMINAL COMPLAINT

         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                November 17, 2018                in the county of                 Franklin        in the

    Southem           District of            Ohio               , the defendant(s) violated:

            Code Seclian                                                      Offense Description
18USC1709                                     Theft of mail matter by officer or employee              .        ,   i       ifs
21 use 841 (a)(1), (b)(1)(A), (D)             Prohibited acts                   oTl tN.Ji'tVl                                 t




         This criminal complaint is based on these facts:
See the attached affidavit




         sl Continued on the attached sheet.




                                                                                      Dustin




Sworn to before me and signed in my presence.


Date:



City and state:                        Columbus, Ohio                        Elizabeth A. Preston Deavers.XIS Magistrate Judge
                                                                                                I'riiileil luinw ami tide
        Case: 2:19-cr-00066-ALM Doc #: 1 Filed: 11/19/18 Page: 2 of 5 PAGEID #: 2



                  Affidavit in Support of Criminal Complaint, Ricky Lee Harris Germany




i, Dustin L. Rambacher, being duly sworn, deposes and states the following:

   1. lama Special Agent for the U.S. Postal Service Office of Inspector General (USPS DIG) assigned
        to conduct general investigations of USPS employees. I have been a USPS GIG Special Agent
        since 2011. Part of my duties include the investigation of violations of the United States Code
        concerning the theft of mail by USPS employees, i also have training and experience
        investigating the mailing of illegal drugs, their proceeds, and the theft, rifling, destruction,
        mistreatment, willful delay, or tampering of the U.S. Mail. I am a graduate of the Criminal
        Investigator Training Program at the Federal Law Enforcement Training Center at Glynco,
        Georgia. 1have a Bachelor's degree in criminal justice from the University of Mount Union and a
        Master's degree In criminal Justice from the University of Cincinnati.
   2. The information In this affidavit is based on personal knowledge and Information provided to
        me by other law enforcement officers and individuals. The Information In this affidavit is
        provided for the limited purpose of establishing probable cause. The information Is not a

        complete statement of all facts related to this case.

   3. On September 11, 2018, the USPS OIG received an anonymous complaint that was filed with the
        Columbus, OH Police Department pertaining to alleged narcotics activity Involving a USPS

        employee. According to the complainant, Ricky Harris Germany stole over 100 pounds of

        "weed" out of the mall over the past six months. The complainant stated that Harris Germany
        looks for large parcels from California, Texas, and Arizona and checks the parcels on his lunch
        break to see Ifthey contain drugs. The complainant stated Harris Germany would take the

        parcels inside his residence if they contained drugs, then provides the drugs to a contact who
        sells the drugs and gives Harris Germany a share of the money.
   4.   Through my training and experience, I am aware that rogue USPS employees have been known

        to engage In various schemes to obtain illegal drugs through the U.S. Mall, in one of those
        schemes, USPS employees profile possible drug parcels based on characteristics of the parcels,

        such as their originating state, size, packaging method, class of mall service, and scent. In this
        scheme, one or employees can be Involved In the detection and theft of the suspected drug
        parcels, with or without an external co-consplrator.
     Case: 2:19-cr-00066-ALM Doc #: 1 Filed: 11/19/18 Page: 3 of 5 PAGEID #: 3



5.    Harris Germany is currently employed by the USPS as a City Carrier at the Columbus-Oakland
      Park Station, located at 2200 Innis Road, Columbus, OH 43224. Harris Germany entered on duty
      with the USPS in June 2013. Harris Germany is currently assigned to City Route 7 in ZIP Code
      43224 (43224-C007).
6. According to USPS and Ohio Bureau of Motor Vehicles records, Harris Germany's residence of

      record is 2192 Agler Road, Columbus, OH 43224.
7. On October 17, 2018, the USPS OIG conducted surveillance of Harris Germany as he worked

      inside the Columbus-Oakland Park Station. During the surveillance, the affiant observed Harris
      Germany take a white parcel with a handwritten address from the parcel hamper for route
      43224-C025 and put It In his parcel hamper for route 43224-C007. Harris Germany departed the
      post office with the parcel as he left to begin delivering mail. Later that day, the USPS OIG
      conducted surveillance on Harris Germany's residence. The affiant observed the USPS delivery
      vehicle assigned to Harris Germany's delivery route parked In front of Harris Germany's

      residence. The affiant saw an unidentified black male walking down the sidewalk away from
      Harris Germany's residence and his assigned delivery vehicle, The unidentified black male had a
      white parcel In his hands that matched the description of the parcel that Harris Germany was
      observed taking from the route 43224-C025 parcel hamper earlier that day. The unidentified
      black male walked over toward a refuse dumpster located west of Harris Germany's residence.
      When the unidentified black male walked away from the dumpsters, the parcel was no longer in

      his hands. After Harris Germany and the unidentified black male departed the area, the affiant

      recovered the parcel from the dumpster. Residual amounts of a green leafy substance were
      observed In the parcel, which field-tested positive for marijuana. A query of the parcel tracking
      number located on the parcel showed that the parcel was scanned as "Arrival at Unit" at the

      Columbus-Oakland Park Station the day of the surveillance and it was scheduled for delivery
      that day on route 43224-C025. The affiant determined the parcel was originally mailed from
      Livermore, CA. USPS records indicate the parcel weighed 7 pounds 9 ounces.
8.    On October 25, 2018, the affiant received a complaint from USPS management at the Columbus-

      Oakland Park Station. According to the complainant, an Express parcel addressed to a residence
      on Shanley Drive In Columbus, OH 43224 went missing from the unit. The complainant stated
      that another member of management at the post office observed Harris Germany "pacing
      around" the office prior to the parcel going missing.
     Case: 2:19-cr-00066-ALM Doc #: 1 Filed: 11/19/18 Page: 4 of 5 PAGEID #: 4



9.    Later on October 25, 2018, the USPS GIG conducted surveillance on Harris Germany's residence.
      During the surveillance, the affiant observed Harris Germany park the USPS delivery vehicle
      assigned to his route in front of his residence. The affiant observed Harris Germany take a large
      brown parcel out of the rear cargo area of the delivery vehicle and walk toward his residence.
      Later, a black male with cardboard under his arm was observed walking northbound on

      Baughman Avenue away from the location of Harris Germany's residence. After Harris Germany

      departed the area, the USPS GIG recovered a large brown Express parcel addressed to a
      residence on Shanley Drive from a refuse dumpster located north of Harris Germany's residence

      near Baughman Avenue. The affiant determined the parcel was originally mailed from San
      Francisco, CA. USPS records indicate the parcel weighed 18 pounds 7 ounces. The parcel was
      scanned as "Arrival at Unit" at the Columbus-Gakland Park Station earlier the day of the

      surveillance.

10. Gn November 7, 2018, the affiant conducted surveillance on Harris Germany's residence. The
      affiant observed Harris Germany remove two parcels from his assigned USPS delivery vehicle
      and take them inside his residence. According to USPS records, there were no parcels that day
      that were to be delivered to Harris Germany's residence.
11. Gn November 9, 2018, the affiant appeared before U.S. District Court, Southern District of Ghio,
      Magistrate Judge Kimberly A. Jolson and applied for a federal search warrant for Harris
      Germany's residence.

12. Gn November 17, 2018, the USPS GIG and the United States Postal Inspection Service (USPIS)
      executed the federal search warrant at Harris Germany's residence. During the search of the
      residence, agents found two open parcels in Harris Germany's bedroom that were addressed to
      locations in Columbus, OH 43224. Neither of these parcels were addressed to Harris Germany

      or his residence. Also found during the search were multiple bags of suspected marijuana, a

      syringe containing a brown liquid, other unknown substances, plastic baggies, a scale, and
      several firearms. A field-test of one of the substances, weighing approximately 1.4 kilograms,

      tested positive for Methamphetamine. Methamphetamine is a Schedule II controlled
      substance.

13. Gn November 17, 2018, the USPS GIG and USPIS interviewed Harris Germany. Harris Germany

      admitted stealing U.S. Mail parcels to obtain narcotics. Harris Germany said he would sell the
      contents to local buyers. Harris Germany said that when he would steal parcels, he would target
  Case: 2:19-cr-00066-ALM Doc #: 1 Filed: 11/19/18 Page: 5 of 5 PAGEID #: 5



    parcels coming from California. Harris Germany said he was looking for marijuana in the parceis
   that he stole.

14. Based on the foregoing facts, i respectfully request an arrest warrant be issued for Ricky Lee
    Harris Germany for vioiations of 18 USCode Section 1709 and 21 USCode Section 841 (a)(1),
    (b)(1)(A), (D).




    Dustin L. Rambacher

   Speciai Agent
    U.S. Postal Service

   Office of Inspector       &



   Sworn and su                                  day of November 2018.




    Eiizabeth A. PrestoojaeRiBiErs

    U.S. Magistrate Judge
                                 Of ovi;^
